Case: 2:20-cv-03707-ALM-EPD Doc #: 39 Filed: 07/29/20 Page: 1 of 1 PAGEID #: 251


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RANJITHA SUBRAMANYA,                           :

              Plaintiff(s),                    :     Case No. 2:20-cv-3707
       vs.                                           Chief Judge Algenon L. Marbley
                                               :     Chief Magistrate Judge Elizabeth P. Deavers
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, et al.,                  :

              Defendant(s).                    :


                                  NOTICE OF HEARING

       TAKE NOTICE that a Telephonic Preliminary Pretrial Conference will be held before

the Honorable Elizabeth A. Preston Deavers on SEPTEMBER 1, 2020 at 11:00 A.M.. The

parties are directed to call 1-877-336-1280, enter access code 7598806#, followed by security

code 1234#.

PLEASE NOTE:

        1. The report required by Rule 26(f) of the Federal Rules of Civil Procedure must
be filed no fewer than seven (7) days prior to the pretrial conference. The required form
can be found on the Court’s website, www.ohsd.uscourts.gov Click on “Forms” and then
select “Rule 26(f) Report of the Parties (Eastern Division Only).” Please Note: The Rule
26(f) Report for the Eastern Division has changed. Please ensure that you are using
the correct form.

       2. The Eastern Division General Order on Pretrial Conferences can also be found
on the Court’s website.

       3. Parties, if represented by counsel, or principals are welcome, but not required, to
participate in the conference.

DATE:July 29, 2020                           s/Sherry Nichols
                                             Sherry Nichols, Courtroom Deputy
                                             Sherry_Nichols@ohsd.uscourts.gov
                                             614-719-3461
